Name: Commission Regulation (EEC) No 3269/89 of 30 October 1989 on the supply of refined sunflower oil to Peru as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 317/2931 . 10. 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3269/89 of 30 October 1989 on the supply of refined sunflower oil to Peru as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Council Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 26 July 1989 on the supply of food aid to Peru the Commission allocated to this country 600 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined sunflower oil to Peru in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30, 12. 1986, p. 1 . (J) OJ No L 172, 20. 6. 1989, p. 1 . 3 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 317/30 Official Journal of the European Communities 31 . 10 . 89 ANNEX 1 . Operation Nos ('): 431 /89 2. Programme : 1988 3. Recipient : Peru 4. Representative of the recipient (2) : Oficina Nacional de Apoyo Alimentario (ONAA), Natalio Sanchez n. 220, Piso 14, Jesus Maria, Lima, Peru Tel. 24 24 64 5. Place or country of destination : Peru 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.2) 8 . Total quantity : 600 tonnes net 9 . Number of lots : 1 10 . Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  Metal cans of not more than 5 kg  the cans must carry the following wording : « ACCIÃ N N ° 431 /89 / ACEITE DE GIRASOL / DONACIÃ N DE LA COMUNIDAD ECONÃ  ­ MICA EUROPEA AL PERÃ  / DISTRIBUCIÃ N GRATUITA » 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of landing, landed. 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Callao 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage where the supply is awarded at the port of shipment stage : 1 . 1 to 31 . 1 . 1990 18 . Deadline for the supply : 12. 2. 1990 19. Procedure for determining die costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 14. 11 . 1989, not later than 12 noon. Tenders shall be valid until 12 midnight on 15. 11 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 . 11 . 1989, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 29 . 11 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14. 1 . to 14. 2. 1990 (c) deadline for the supply : 26. 2. 1990 22. Amount of the tendering security : 15 ECU per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  31 . 10. 89 Official Journal of the European Communities No L 317/31 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : M. Boselli, DelegaciÃ ³n CEE, Calle Orinoco, Las Mercedes, AP. 768 076, Las Americas 1061A, Caracas, Venezuela, Tel. : 91 51 33, Telex : 27298 COMEU VC. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State , concerned, have not been exceeded. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  health certificate. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,;  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05.